Citation Nr: 1400119	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied, in pertinent part, the Veteran's claim of service connection for hypertension.  A videoconference Board hearing was held at the RO in July 2011 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

The VLJ who held the Board hearing in this case in July 2011 subsequently retired from the Board.  The Board sent a letter to the Veteran and his service representative in July 2012 asking him if he wanted another hearing before a different VLJ.  There is no record of a response from the Veteran.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).

The Veteran submitted additional evidence relevant to the issue on appeal directly to the RO after this appeal was certified to the Board in July 2012.  This evidence was submitted without a waiver of RO jurisdiction.  A review of the Veteran's Virtual VA paperless claims file shows that, in an October 2013 Informal Hearing Presentation (IHP), his service representative waiver RO jurisdiction over the evidence submitted in July 2012.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran's available service personnel records show that he served in the Republic of Vietnam from March 1970 to May 1971; thus, his in-service herbicide exposure is presumed.

2.  The Veteran's service treatment records show an isolated elevated blood pressure reading at his induction (or enlistment) physical examination in October 1969.

3.  The record evidence shows that hypertension did not exist prior to service and was not aggravated by a superimposed disease or injury during service; it also is not related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013); VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May and August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May and August 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May and August 2009 VCAA notice letters were issued prior to the currently appealed rating decision issued in February 2010; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA notified VA in May 2009 and in April 2011 that the Veteran was in receipt of SSA benefits based on his age and not based on any disability.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as including entitlement to service connection for hypertension.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's hypertension symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's hypertension to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred hypertension during active service.  He specifically contends that elevated blood pressure noted at his enlistment physical examination demonstrated the presence of hypertension prior to his entry on active service.  He also specifically contends that his pre-existing hypertension was aggravated (permanently worsened) by active service.  He finally contends that he has experienced continuous disability due to hypertension since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because hypertension is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at a pre-induction (or enlistment) physical examination in October 1969, the Veteran's blood pressure was 148/100.  Clinical evaluation was completely normal.  High blood pressure was noted in the summary of defects and diagnoses.  At his separation physical examination in May 1971, the Veteran's blood pressure was 110/70.  Clinical evaluation was completely normal.  The Veteran stated that his condition had not changed since his last physical examination and he was in good health.

The Veteran's DD Form 214 shows that his awards and decorations included the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and 1 Overseas Service Bar.  The Veteran served in Vietnam from March 1970 to May 1971.  His military occupational specialty (MOS) was wheel vehicle mechanic.

The post-service evidence shows that, on private outpatient treatment on May 27, 2008, the Veteran's blood pressure was 126/86.  A history of benign essential hypertension was noted.  On September 5, 2008, the Veteran's blood pressure was unchanged.  His blood pressure had risen to 144/80 on September 23, 2008.  

In October 2008, the Veteran's complaints included elevated blood pressure.  He denied any chest pain although he experienced "some shortness of breath yesterday with [blood pressure] up to 160/80."  He was a previous smoker.  Physical examination showed a regular heart rate and rhythm with no murmur, gallops, or rubs.  The assessment was hypertension which was unchanged.

On April 20, 2009, the Veteran's blood pressure was 170/80.  It was 156/84 on April 27, 2009.  It again was 170/80 on June 1, 2009, 150/88 on June 9, 2009, and 144/84 on June 29, 2009.  

On private outpatient treatment in August 2009, the Veteran denied chest pain.  His blood pressure was 144/84.  Physical examination showed a regular heart rate and rhythm without murmurs, gallops, or rubs.  The assessment included hypertension which had deteriorated.  The Veteran was prescribed lisionopril.

The Veteran's blood pressure was 150/84 in April 2010, 140/74 in June 2010, 120/74 in October 2010, and 124/86 in November 2010.  

On private outpatient treatment in December 2010, the Veteran complained of blood pressure "issues."  His blood pressure was "up when checked."  His blood pressure was 154/86.  Physical examination showed a regular heart rate and rhythm without murmurs.  The assessment was hypertension which had deteriorated.  It was noted that the Veteran's hypertension was "currently not controlled and requires addition[al] treatment to reach control."

In March 2011, the Veteran's complaints included chest pain.  His blood pressure was 136/78.  Physical examination showed a regular heart rate and rhythm without murmurs.  The assessment included benign essential hypertension that was unchanged.  It was noted that the Veteran's hypertension was "currently controlled on medication regimen, doing well."

The Veteran testified at his July 2011 Board hearing that he first was diagnosed as having hypertension in 1974 or 1975 when he was put on medication.  See Board hearing transcript dated July 14, 2011, at pp. 3.  He also testified that he had been advised by his physicians that his hypertension was not the result of his in-service herbicide exposure while on active service in Vietnam.  Id.  He testified further that he had not been treated for or diagnosed as having hypertension at any time during active service.  Id., at pp. 4.  

In a July 2011 letter, R.D., M.D., stated, "I cannot state for certain that agent orange did or did not cause [the Veteran's] hypertension."

On VA hypertension Disability Benefits Questionnaire (DBQ) in September 2011, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of hypertension initially diagnosed in the early 1970's was noted.  "Over the years, he has needed increased doses of medication."  The Veteran's treatment plan for hypertension included taking continuous medication.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's blood pressure was 158/98, 162/94, and 148/96.  He also experienced erectile dysfunction as a result of his hypertension.  He was a former smoker.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by active service.  The rationale was that a diagnosis of hypertension "requires more than one blood pressure reading to be elevated" and the Veteran's service treatment records showed only 2 isolated blood pressure readings at induction and separation.   The rationale also was that the Veteran's service treatment records did not show that he had been treated for hypertension during service.  "The Veteran more likely than not has essential hypertension, as most hypertension is essential, and he denies any treatment for underlying causes of hypertension such as renal artery stenosis."  The VA examiner also opined that there was no clear and unmistakable evidence that the Veteran's hypertension existed prior to service or was aggravated by service.  The rationale for this opinion was that a diagnosis of hypertension requires "requires more than one blood pressure reading to be elevated" and the Veteran's medical records showed only elevated pressure at his induction (or enlistment) physical examination.  This examiner stated, " An isolated elevated blood pressure at time of entrance into the service does not verify the presence of hypertension as this at least as likely as not was a manifestation of anxiety or white coat syndrome."  The rationale also was that the Veteran "did not receive any anti-hypertensive treatments and was normotensive at his discharge physical."  The rationale further was that the Veteran denied receiving any treatment for the underlying causes of hypertension.  The diagnosis was hypertension.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The Veteran essentially contends that his current hypertension is related to active service.  He alternatively contends that his hypertension existed prior to service and was aggravated by active service.  The record evidence does not support his assertions regarding pre-service hypertension aggravated by service or an etiological link between his current hypertension and service.  It shows instead that, although the Veteran currently experiences hypertension, it was not manifest until several decades after service and is not related to active service.  With respect to the Veteran's assertion that his hypertension existed prior to service and was aggravated (permanently worsened) by service, the Board finds it significant that no relevant pre-service medical history was noted at his pre-induction (or enlistment) physical examination in October 1969.  The Board also finds it significant that, although high blood pressure was noted in the summary of defects and diagnoses, the Veteran did not report - and the in-service examiner who completed the October 1969 physical examination report did not indicate - that this disability had existed prior to service.  This finding is in accord with the September 2011 VA examiner's conclusion that the single isolated elevated blood pressure reading noted at the Veteran's induction (or enlistment) physical examination was more likely than not a reflection of anxiety or white coat syndrome rather than a valid diagnosis of hypertension (or high blood pressure).  This VA examiner noted in this rationale for this opinion that a diagnosis of hypertension "requires more than one blood pressure reading to be elevated" and there was only 1 elevated blood pressure reading noted at the Veteran's service entrance.  Although "high blood pressure" was noted at the Veteran's service entrance in October 1969, the September 2011 VA examiner's opinion persuasively suggests that hypertension (or high blood pressure) did not exist prior to service.  Thus, the Board finds that there is clear and unmistakable (obvious or manifest) evidence that hypertension did not exist prior to service.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

The record evidence shows that the Veteran's hypertension, which did not exist prior to service, also did not increase in severity during active service.  This finding is based on the Board's review of all of the record evidence pertaining to the manifestations of the Veteran's hypertension prior to, during, and subsequent to service.  The Veteran essentially has contended that his hypertension was aggravated by a superimposed disease or injury experienced during service and he is entitled to service connection on the basis of in-service aggravation.  See VAOPGCPREC 82-90 (July 18, 1990).  The Veteran himself testified before the Board in July 2011 that he had not been treated for or diagnosed as having hypertension at any time during active service.  The Board acknowledges that the Veteran's available service treatment records do not show any in-service complaints of or treatment for hypertension (which is consistent with his hearing testimony) although the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  This finding is in accord with the September 2011 VA examiner's conclusion that the Veteran "did not receive any anti-hypertensive treatments [during active service] and was normotensive at his discharge physical."  The Board also finds it significant that the Veteran specifically denied being treated for any of the underlying causes of hypertension, including during active service, when he was examined for VA disability compensation purposes in September 2011.  

Even assuming for the sake of argument only that the Veteran experienced hypertension during active service, the record evidence (in this case, the VA examiner's September 2011 opinion) demonstrates that hypertension did not exist prior to service and was not aggravated by service or a superimposed disease or injury experienced during service.  See VAOPGCPREC 82-90 (July 18, 1990).  There is no record evidence contemporaneous to the Veteran's service or since his service separation which indicates otherwise.  Because there is clear and unmistakable (obvious or manifest) evidence that hypertension did not exist prior to service and was not aggravated by service, the Board finds that aggravation of pre-service hypertension may not be conceded and the presumption of in-service aggravation of pre-existing disability is rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also VAOPGCPREC 82-90 (July 18, 1990).  Thus, the Board finds that service connection for hypertension is not warranted on the basis of in-service aggravation.  

Although the Veteran does not contend specifically that he incurred hypertension as a result of in-service herbicide exposure, the Board is required to consider all theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board acknowledges that, because the Veteran's service personnel records (in this case, his DD Form 214) show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although his in-service herbicide exposure is presumed, hypertension is not among the diseases listed at § 3.309(e) for which service connection is available on a presumptive basis due to in-service herbicide exposure.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his hypertension is related to active service based on in-service herbicide exposure.  He testified before the Board in July 2011 that he had been told by his physicians that his hypertension was not the result of his in-service herbicide exposure.  Dr. R.D.'s July 2011 opinion concerning the contended etiological relationship between the Veteran's acknowledged in-service herbicide exposure and hypertension is equivocal at best.  In summary, the Board finds that service connection for hypertension as due to herbicide exposure also is not warranted.  

The Veteran finally is not entitled to service connection for hypertension on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304 (2013).  The Veteran has contended that he incurred hypertension during active service and experienced continuous disability due to hypertension since service.  He also has contended that his current hypertension is related to service.  The record evidence does not support these assertions.  It shows instead that, although the Veteran currently experiences hypertension, it is not related to active service.  It appears that, following his service separation in 1971, the Veteran first was treated for hypertension in approximately 2008, or 37 years later.  The Veteran subsequently testified in July 2011 that he had not been treated for or diagnosed as having hypertension during active service and first had been treated for hypertension in 1974 or 1975, several years after his service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In any event, whether the Veteran first was treated for hypertension in 1974-75 or in 2008, the evidence does not suggest that he experienced hypertension during active service or within the first post-service year (i.e., by May 1972) such that service connection is warranted on a direct basis as a chronic disease.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309(a).  

The Board acknowledges that, since his service separation, the Veteran has been diagnosed as having benign essential hypertension by both his private treating physician, Dr. R.D., and by the September 2011 VA examiner.  Neither of these physicians opined that the Veteran's current hypertension was related to active service or any incident of service, to include the isolated blood pressure readings noted at service entrance in October 1969 and service separation in 1971, however.  The Board notes in this regard that Dr. R.D.'s July 2011 opinion does not address the contended etiological relationship between hypertension and active service on a direct service connection basis and instead provides an equivocal opinion concerning the alleged etiological link between Agent Orange and the Veteran's hypertension (as noted above).  Dr. R.D. also provided no rationale for his opinion.  By contrast, the September 2011 VA examiner determined that it was less likely than not that the Veteran's hypertension was related to active service and provided a complete rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which supports a finding that hypertension is related to active service on a direct service connection basis.  In summary, the Board finds that service connection for hypertension is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of hypertension have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure, chest pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hypertension.  Specifically, the service separation examination report reflects that the Veteran was examined and his blood pressure was found to be normal clinically (or normotensive as the September 2011 VA examiner noted).  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1971) and initial reported symptoms related to hypertension in approximately 2008 (a 37-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also acknowledges again that the Veteran subsequently testified in July 2011 that he first had been diagnosed as having hypertension in 1974-75, several years after his service separation.  Id.

When the Veteran sought to establish medical care with Dr. R.D. after service in approximately 2008, he did not report the onset of hypertension during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran himself testified before the Board in July 2011 that he had not been treated for or diagnosed as having hypertension during active service.  It does not appear from a review of the record that the Veteran sought treatment from VA for hypertension prior to being examined for VA disability compensation purposes in September 2011.  At that time, he reported to the VA examiner that he had not been treated for the "underlying causes of hypertension such as renal artery stenosis."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his hypertension began during service.  He testified before the Board in July 2011 that he had not been treated for or diagnosed as having hypertension during active service and his hypertension had begun in 1974-75.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous findings at service separation, the absence of complaints or treatment for years after service, and the medical evidence showing no etiological link between hypertension and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

	
ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


